Proceeding under section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated January 26, 1970, which affirmed an order of the State Division of Human Rights dated October 2, 1969, dismissing petitioner’s complaint that he had been denied a teaching position in the Seek program of Queens College because of his race and religion. Order of the Human Rights Appeal Board affirmed *985and proceeding dismissed on the merits, without costs. No opinion. Munder, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.